Case 1:18-cr-20312-MGC Document 127 Entered on FLSD Docket 05/21/2019 Page 1 of 13



                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

                         CASE NO. 18-20312-CR-COOKE(s)


   UNITED STATES OF AMERICA,

         Plaintiff,
   v.

   FRANK CHATBURN RIPALDA,

        Defendant.
   ______________________________/

                      MOTION TO SUPPRESS RECORDINGS
         Frank Chatburn respectfully moves this Court, under Rule 12(b)(3)(C) of the

   Federal Rules of Criminal Procedure, 28 U.S.C. § 530B(a), and the Fifth and Sixth

   Amendments to the United States Constitution, for an order suppressing all

   evidence, direct and derivative, of the recordings made of conversations between

   Mr. Chatburn and Mr. Ramiro Andres Luque Flores (“IRS-CI cooperating witness”)

   as a cooperator for the government while Mr. Chatburn was represented by legal

   counsel. Mr. Chatburn further moves for an evidentiary hearing on this motion.

                                    INTRODUCTION
         The government has produced tape recordings in discovery that consist of

   conversations between Mr. Chatburn and the IRS-CI cooperating witness that took

   place in Florida in 2017. The IRS-CI cooperating witness made these recordings
Case 1:18-cr-20312-MGC Document 127 Entered on FLSD Docket 05/21/2019 Page 2 of 13



   without Mr. Chatburn’s knowledge as part of his cooperation. During this time, the

   government was aware that attorney Andres Rivero represented Mr. Chatburn. As

   such, the IRS-CI cooperating witness’s recordings violated Florida’s Rule of

   Professional Conduct, Rule 4-4.2(a) (“Florida’s No-Contact Rule”), and 28 U.S.C.

   § 530B(a) (“the Citizen’s Protection Act”). 1

                                         BACKGROUND

         The indictment in this case charges Mr. Chatburn with conspiracy to commit

   money laundering and conspiracy to commit violations of the Foreign Corrupt

   Practices Act (“FCPA”), as well as substantive counts of money laundering and

   violations of the FCPA. 2 (D.E. 3).

         On December 21, 2016, Mr. Chatburn sought legal advice and representation

   from attorney Rivero because it came to Mr. Chatburn’s attention that a federal agent

   was asking questions about Mr. Chatburn in connection with a money laundering

   investigation stemming out of a public corruptions case in Ecuador. See Exhibit 1,

   Declaration of Andres Rivero, Esq. Around that same time, Special Agent Jeffrey

   LaMirand was investigating Biscayne Capital International, LLC (“BCI”) where Mr.

   Chatburn worked as a financial advisor. Id. at ¶¶ 3-4. Attorney Rivero came in


   1
    McDade Act, Pub. L. No. 105-277, 112 Stat. 268, § 801 (1998) (“Ethical Standards
   for Federal Prosecutors”) (effective April 19, 1999).
   2
     On December 14, 2018, the government superseded the indictment in this case.
   (D.E. 105).
Case 1:18-cr-20312-MGC Document 127 Entered on FLSD Docket 05/21/2019 Page 3 of 13



   contact with Special Agent LaMirand as part of attorney Rivero’s representation of

   certain financial advisors working at Biscayne Capital International, LLC. Id.

         On February 6, 2017, the government served Mr. Chatburn with a grand jury

   subpoena requiring Mr. Chatburn to personally appear before the grand jury and

   provide records. See Exhibit 3, Grand Jury Subpoena served on Mr. Chatburn (filed

   separately ex-parte and under seal). The subpoena demanded information about a

   number of entities related to the indictment in Mr. Chatburn’s case. Id. Department

   of Justice (“DOJ”) attorneys issued the grand jury subpoena. Id. at 2. Mr. Chatburn

   engaged attorney Rivero to represent him in connection with the grand jury subpoena

   as well. 3 See Exhibit 1 at ¶ 6. Shortly thereafter, attorney Rivero contacted the DOJ

   attorneys to inform them that he represented Mr. Chatburn. Id. On March 16, 2017,

   attorney Rivero, in his capacity as Mr. Chatburn’s legal counsel, had a conference

   call with one of the DOJ attorneys and some of her colleagues in relation to the grand

   jury subpoena. Id. at ¶ 8.

         The IRS-CI cooperating witness is expected to testify against Mr. Chatburn at

   trial. See D.E. 50, Detention Hr’g Tr. 4/27/2018 at 9:21-25; U.S. v. Ramiro Andres

   Luque Flores, Case No. 17-537-CBA (E.D.N.Y.), Joint Motion to Continue Status



   3
     At the time of Mr. Chatburn’s detention hearing on April 27, 2018, attorney Rivero
   represented to the court that he had been Mr. Chatburn’s attorney for over 25 months.
   See D.E. 50, Detention Hr’g Tr. 4/27/2018 at 11:15-17.
Case 1:18-cr-20312-MGC Document 127 Entered on FLSD Docket 05/21/2019 Page 4 of 13



   Conference at D.E. 17. The IRS-CI cooperating witness began surreptitiously

   recording his conversations with Mr. Chatburn in April 2017. According to the

   government’s Affidavit in Support of an Application for a Search Warrant, the IRS-

   CI cooperating witness became an “IRS-CI cooperating witness” on July 18, 2017.

   See Exhibit 4, Application in Support of Search Warrant at 6 ¶ 15 (filed separately

   under seal).

         On October 6, 2017, the IRS-CI cooperating witness pled guilty to an

   Information charging him with conspiracy to violate the FCPA and to commit money

   laundering. See United States v. Ramiro Andres Luque Flores, Case No. 17-537-

   CBA (E.D.N.Y.), Minute Entry for proceedings held before Magistrate Judge Sanket

   J. Bulsara at D.E. 2, 6.

         The IRS-CI cooperating witness continued recording conversations between

   him and Mr. Chatburn through December 4, 2017.

                                      ARGUMENT

                       THE GOVERNMENT KNOWINGLY INITIATED
                       RECORDINGS OF A REPRESENTED PERSON

         A government lawyer – just as any other lawyer – may not communicate with

   a represented person about the subject matter of the representation. In Florida, a

   federal government lawyer communicating with a represented person about the

   subject matter of the representation violates Florida’s No-Contact Rule and the

   Citizen’s Protection Act. Florida’s No-Contact Rule: (i) requires the consent of
Case 1:18-cr-20312-MGC Document 127 Entered on FLSD Docket 05/21/2019 Page 5 of 13



   counsel to contact a represented person, (ii) admits of no express exception other

   than for contacts authorized to serve process, and (iii) is not waivable by the client.

   Fla. Bar. R. 4-4.2 & cmt.

         Although the applicability of Florida’s No-Contact Rule to federal

   government lawyers has been the subject of much debate for the last three decades,

   the Florida Bar and Congress made it clear that the Rule unquestionably applies to

   federal prosecutors. In 1990, the Florida State Bar Association Committee on

   Professional Ethics issued Opinion Number 90-4 addressing a 1989 memorandum

   issued by the United States Attorney General expressing the belief that the

   equivalent rule to Florida’s No-Contact Rule in the ABA Model Code of

   Professional Responsibility should not be read in an “expansive” manner. Fla. Ethics

   Op. 90-4, 1990 WL 446959, at *1 (July 15, 1990). The Opinion specifically

   addressed the memorandum’s belief that “covert contacts . . . with a suspect after the

   suspect has retained counsel” were excepted from the parallel ABA Model Code of

   Professional Responsibility because they are “authorized by law.” Id. The Opinion

   makes clear, however, that covert contacts are not excepted from Florida’s No-

   Contact Rule because (1) “[t]he Florida rule governs communication with ‘a person’

   represented by counsel, while the ABA rule applies to communication with a

   represented ‘party’” and, (2) “the Florida rule does not contain the ‘or is authorized

   by law’ exception that is found in the ABA rule.” Id. at *2. Accordingly, the Florida
Case 1:18-cr-20312-MGC Document 127 Entered on FLSD Docket 05/21/2019 Page 6 of 13



   State Bar Association Committee on Professional Ethics clarified with its 1990

   Opinion that Florida’s No-Contact Rule prohibits federal prosecutors from covertly

   contacting represented persons pre-indictment.

         If there was any remaining doubt that Florida’s No-Contact Rule applies to

   federal prosecutors, Congress cleared up that doubt through its October 21, 1998

   enactment of the Citizen’s Protection Act. The Citizen’s Protection Act requires that

   “[a]n attorney for the Government shall be subject to State laws and rules . . .

   governing attorneys in each State where such attorney engages in that attorney’s

   duties to the same extent and in the same manner as other attorneys in that State.”

   28 U.S.C. § 530B(a). In this case, Florida’s ethics rules is the federal substantive law

   enacted by Congress that is binding upon the Executive Branch. In effect, the

   Citizen’s Protection Act makes Florida’s No-Contact Rule applicable to federal

   prosecutors as a matter of federal law.

         DOJ’s attempt to repeal the Citizen’s Protection Act before it went into effect,

   in part on the basis that it would interfere with covert operations, was unsuccessful.

   Five months after the Citizen’s Protection Act was enacted, but prior to the Act’s

   effective date of April 19, 1999, there was a hearing before the Subcommittee on

   Criminal Justice Oversight regarding the effect of state ethics rules on federal law

   enforcement that specifically focused on the Citizen’s Protection Act. See Exhibit 2,

   “The Effect of State Ethics Rules on Federal Law Enforcement,” 106 Cong. 1st Sess.
Case 1:18-cr-20312-MGC Document 127 Entered on FLSD Docket 05/21/2019 Page 7 of 13



   Report No. 255 (March 24, 1999). The then-Deputy Attorney General of the United

   States, Eric Holder, and the then-U.S. Attorney for the Northern District of Florida,

   Michael Patterson, testified that Florida’s No-Contact Rule prohibited federal

   prosecutors in Florida from contacting known represented persons prior to their

   indictment, even if part of an undercover operation. Id. Referring to Florida Ethics

   Opinion 90-4, then-Deputy Attorney General Eric Holder testified:

         First, with regard to undercover operations, they are critical to many
         major investigations, including the investigation of major drug
         trafficking rings, terrorist groups, and traditional organized crime. The
         Committee on Professional Ethics of the Florida State Bar Association,
         however, has opined that under the Florida version of the contacts rule,
         attorneys and agents working with the attorneys may not communicate
         with anyone who claims to have a lawyer with respect to a particular
         matter.

   Exhibit 2 at 10 (emphasis added). His written statement further explained:

         The Committee on Professional Ethics of the Florida State Bar
         Association, however, has issued an opinion that leaves this basic law
         enforcement technique in doubt. Most state contacts rules have an
         exception for contacts “authorized by law.” Florida’s rule has no such
         exception, and the Florida state bar apparently considers the rule to be
         absolute – attorneys and agents working for attorneys may not
         communicate with any person who claims to have a lawyer with respect
         to a particular matter. Accordingly, the bar opined that federal
         prosecutors are not permitted to conduct undercover operations
         against a target who is represented by counsel. Fl. Eth. Op. 90-4 (1990
         WL 446959) (Fla. St. Bar Assn.).

   Exhibit 2 at 27-28 (emphasis added). Michael Patterson, the then-U.S. Attorney for

   the Northern District of Florida, warned:
Case 1:18-cr-20312-MGC Document 127 Entered on FLSD Docket 05/21/2019 Page 8 of 13



         Further compounding the problem for Federal prosecutors in the fact
         that they would be subjected to very restrictive ethical covenants
         regarding contacts with represented persons in Florida. Florida Bar
         Rule 4-4.2, in essence, makes it unethical to communicate with a
         represented person without the consent of the individual’s lawyer. On
         its facts, this is a very reasonable rule. However, when applied to the
         public necessity for undercover investigations, it has the very real
         potential to substantially impact on the public safety.

   Exhibit 2 at 13 (emphasis added). Senior DOJ representatives nineteen years ago

   gave sworn admissions that Florida’s No-Contact Rule bars pre-indictment contacts

   with represented persons, which is precisely what happened here.

         Since the passage of the Citizen’s Protection Act on October 21, 1998, federal

   prosecutors have been bound by federal law to abide by the same ethical standards,

   including the no-contact rules, of the States in which they practice “to the same

   extent and in the same manner as other attorneys in that State.” 28 U.S.C. § 530B(a).

   See, e.g., United States v. Koerber, 966 F. Supp. 2d 1207 (D. Utah 2013) (28 U.S.C.

   § 530B imposes statutory and due process duties upon prosecutors and their agents

   to comply with state ethics rules). Congress rejected DOJ’s effort to repeal the

   Citizen’s Protection Act nineteen years ago, and it remains the federal law today.

   Thus, in this federal investigation taking place in Florida, the prosecution team, as a

   matter of federal law, was obligated to comply with Florida’s No-Contact Rule.

         Moreover, the U.S. Attorney’s Manual informs prosecutors that they are

   bound by applicable state ethics rules in communicating with represented parties.
Case 1:18-cr-20312-MGC Document 127 Entered on FLSD Docket 05/21/2019 Page 9 of 13



   See U.S. Attorney’s Manual 9-13.200; 4 see also Koerber, 966 F. Supp. 2d at 1243

   (citing and quoting 9 U.S.A.M. §§ 13.296-13.297 (2013)). Thus, the incorporation

   of “State laws and rules” in the Citizen’s Protection Act as well as the U.S.

   Attorney’s Manual means that government attorneys must follow the State laws and

   rules of the State in which they practice so as not to violate the due process rights of

   the people they investigate and/or prosecute. In Koerber, the court found that the

   defendant was denied due process under the Fifth Amendment when government

   agents violated Utah’s No-Contact Rule by interviewing the defendant knowing that

   he was represented by counsel without first obtaining his counsel’s consent. The

   court explained that “the Government’s failure to comply with its own internal

   agency policies can constitute a denial of due process if those policies are publicly

   known and intended to protect citizens’ constitutional rights.” Id. at 1234 (citing

   Accardi v. Shaughnessy, 347 U.S. 260, 268 (1954)). A defendant “‘under

   investigation . . . is legally entitled to insist upon the observance of rules’

   promulgated by an executive or legislative body for his protection.” Id. (citing

   Bridges v. Wixon, 326 U.S. 135, 153 (1945)).

         To the extent that Mr. Chatburn was in fact a target of the DOJ, he also had a

   Sixth Amendment right to have counsel present during an interrogation. See United


   4
         The    U.S.     Attorney’s     Manual      is   available    online             at
   https://www.justice.gov/archives/usam/archives/usam-9-13000-obtaining-
   evidence#9-13.200.
Case 1:18-cr-20312-MGC Document 127 Entered on FLSD Docket 05/21/2019 Page 10 of 13



   States v. Burgess, 141 F.3d 1160 at *1 (4th Cir. March 30, 1998) (explaining that the

   onset of a criminal proceeding is determined by looking at “whether authorities have

   committed themselves to prosecute, signifying the point at which the ‘adverse

   positions of government and defendant have solidified. . . .”) (citing Moore v.

   Illinois, 434 U.S. 220 (1977) and Kirby v. Illinois, 406 U.S. 682 (1972)); see also

   United States v. Rosen, 487 F. Supp. 2d 721, 732-33 (E.D. Va. 2007) (explaining

   that a Sixth Amendment right to counsel may attach in circumstances where “the

   government delayed charging for the purpose of conducting some pre-trial

   investigation, such as a lineup or an interrogation, without defense counsel when

   counsel would otherwise be required for any waiver of a defendant’s right to be

   effective”); United States v. Bowman, 277 F. Supp. 2d 1239, 1244 (N.D. Ala. 2003),

   vacated on other grounds, 2003 WL 23272667 (Sept. 12, 2003) (explaining that the

   government and the defendants were engaged in an adversary judicial proceeding at

   the time that the confidential informant recorded the defendants because that’s when

   the government’s role “shifted from investigation to accusation”).

         The government knew that attorney Rivero represented Mr. Chatburn during

   the time that the IRS-CI cooperating witness was recording Mr. Chatburn without

   attorney Rivero’s consent. Not only was IRS Special Agent LaMirand aware in 2016

   that attorney Rivero was undertaking the representation of financial advisors

   working for Biscayne Capital International, LLC, such as Mr. Chatburn, several DOJ
Case 1:18-cr-20312-MGC Document 127 Entered on FLSD Docket 05/21/2019 Page 11 of 13



   attorneys became aware at least as early as February 2017 that attorney Rivero was

   representing Mr. Chatburn in this federal investigation when attorney Rivero advised

   them that he was handling the grand jury subpoena served on Mr. Chatburn. See

   Exhibit 1 at ¶¶ 3-6. Despite knowing that Mr. Chatburn retained attorney Rivero to

   represent him in a grand jury subpoena covering the same subject matter as this case,

   Special Agent LaMirand and DOJ attorneys authorized the IRS-CI cooperating

   witness to record conversations with Mr. Chatburn that have been produced as

   discovery in this case. These recordings were made in violation of Florida’s No-

   Contact Rule, the Citizen’s Protection Act, and the Constitution.

          Federal Rule of Evidence 402 provides that relevant evidence can be

    excluded when the Constitution or a federal statute provides for exclusion. Fed. R.

    Evid. 402. A pre-indictment violation of Florida’s No-Contact Rule violates Mr.

    Chatburn’s Fifth and Sixth Amendment rights as well as the Citizen’s Protection

    Act and thus warrants suppression. Suppression and disqualification are

    appropriate remedies for these violations. See United States v. Koerber, 966 F.

    Supp. 2d 1207 (D. Utah 2013) (pre-indictment violation of Utah no-contact rule

    violates Fifth Amendment and warrants suppression); United States v. Bowman,

    277 F. Supp. 2d 1239 (N.D. Ala. 2003) (pre-indictment violation of Alabama no-

    contact rule violates Sixth Amendment and warrants suppression), vacated on

    other grounds, 2003 WL 23272667 (Sept. 12, 2003); Curtis v. State Farm Fire &
Case 1:18-cr-20312-MGC Document 127 Entered on FLSD Docket 05/21/2019 Page 12 of 13



    Cas. Co., 617 Fed. App'x 517, 519 (6th Cir. 2015) (violations of the “no-contact

    rule can result in disqualification of the offending lawyer.”) (quoting 2 Geoffrey C.

    Hazard, Jr. et al., The Law of Lawyering § 41.02 at 41-4 (4th ed. 2015)); Bedoya

    v. Aventura Limousine & Transportation Service, Inc., 861 F. Supp. 2d 1346, 1371

    (S.D. Fla. 2012) (disqualifying law firm for Rule 4-4.2 violation); Camden v. State,

    910 F. Supp. 1115, 1123 (D. Md. 1996) (suppression of affidavit and witness’s

    testimony insufficient to remedy violation of no-contact rule; disqualification of

    counsel was necessary). Cf. United States v. Lowery, 166 F.3d 1119, 1124-25 (11th

    Cir. 1999) (concluding that Federal Rule of Evidence 402 does not provide for the

    exclusion of evidence based on a state ethics rule but overlooking the due process

    foundation underlying the Citizen’s Protection Act’s incorporation of the no-

    contacts rule as explained in Koerber, 966 F. Supp. 2d at 1214).

                                           CONCLUSION

          The recordings in this case should be suppressed.

          Undersigned counsel has conferred with government counsel with respect to

    this motion. Government counsel has advised that they object to the motion.
Case 1:18-cr-20312-MGC Document 127 Entered on FLSD Docket 05/21/2019 Page 13 of 13



          The foregoing document was served via CM/ECF on the date stamped

    above.

                           Respectfully submitted,

                           BLACK, SREBNICK, KORNSPAN
                           & STUMPF, P.A.
                           201 South Biscayne Boulevard, Suite 1300
                           Miami, Florida 33131
                           Tel. (305) 371-6421

                     By:   /s/ Rossana Arteaga-Gomez
                           HOWARD SREBNICK, ESQ.
                            E-mail: HSrebnick@RoyBlack.com
                            Fla. Bar No. 0919063
                           ROSSANA ARTEAGA-GOMEZ, ESQ.
                            E-mail: RArteaga-Gomez@RoyBlack.com
                            Fla. Bar No. 0014932
